FINAL ACTION
This Final action is in response to the remarks filed on 11/18/2021. No Claims have been amended. Claims 1-7 and 20 and the withdrawn claims 8-19 are pending.   The applicant's reply has not overcome the Chen and Chiang prior art rejection for the following reasons:
Election/Restrictions
Applicant’s election without traverse of group 1 claims 1-7 and 20 in the reply filed on 8/6/2021 is acknowledged. Claims 8-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups 2 and 3, there being no allowable generic claim. Election was made without traverse in the reply filed on 8/6/2021.
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
  The applicant argues that Chen fails to describe “two dies emitting light of different wavelengths can be formed on the same device.” Page 3. The examiner disagrees with the applicant. Claim 1 recites “a first light emitting die for emitting light containing short-wave blue light, a second light emitting die for emitting light from which short-wave blue light is filtered out”. Claim 1 does not require “two dies emitting light of different wavelengths can be formed on the same device.” As such, the applicant's argument is not persuasive because the applicant's argument is not commensurate with the scope of the claimed invention. Further, applicant’s argument is opinions, not based 
Emissive layers 56-1 and 56-2 of FIG. 5 serve to emit light under the control of current passing between cathode 58 and respective independently controllable separate anodes 60. The emissive layers of pixel 22 may be formed from an organic material (e.g., an emissive polymer layer or an emissive small molecule layer). If desired, different subpixels may be provided with different emissive materials by segmenting an emissive layer. As an example, a blue subpixel may be provided with an emissive material that emits blue light (sometimes referred to as a blue emissive layer), whereas other subpixels may be provided with an emissive material that emits light of different wavelengths. (Emphasized added)

    PNG
    media_image1.png
    457
    443
    media_image1.png
    Greyscale

Chen teaches in Col. 9, ll. 15-27:
If desired, top-emission and bottom-emission pixel configurations may use a tandem design in which each subpixel has multiple emissive layers (and associated light-emitting diodes) operating in series. A tandem bottom-emission configuration is shown in FIGS. 11 and 12. Blue color filter layer 66B is absent in blue subpixel 22′-B of FIG. 11 and is present in blue subpixel 22′-B of FIG. 12. (Emphasized added)

Blue subpixel 22′-B of FIG. 11 has an upper diode formed from electronic injection layer (and electron transport layer) 80T, blue emissive layer 56-1T, and hole injection layer (and hole transport layer) 82T and has a lower diode formed from electronic injection layer (and electron transport layer) 80B, blue emissive layer 56-1B. (Emphasized added)

  Chen teaches in Col. 3, ll. 30-33:
The organic light-emitting diode display pixel having a two-stripe design with a blue subpixel that has a blue color filter and having a white subpixel. (Emphasized added)

Chen teaches in Col. 3, ll. 30-33:
In white subpixel 22′-W, blue light from emissive layer 56B combines with the red and green light from layer 56-2T to produce white light 64W. (Emphasized added)

Therefore, Chen teaches the blue diode 22’B with blue emissive layer 56-1T and blue emissive layer 56-1B emit blue light 64B; and the white diode 22′ W has blue light from emissive layer 56B combining with the red and green light from layer 56-2T to produce white light 64W, whereas other diodes are provided with emissive layers that emit light of different wavelengths.
Based upon the finding of facts, the examiner considers the Chen's disclosure of “the blue diode 22’B with blue emissive layers 56-1T and emissive layers 56-1B emit blue light 64B; and the white diode 22′ W with emissive layer 56B and emission layer 56-2T emit white light 64W, and other diodes (e.g., at least white diode) are provided with emissive layers that emit light of different wavelengths” to meet the claimed “a first 
The combination of Chen and Chiang renders the cited claim unpatentable and, accordingly, the obviousness rejection of independent claim 1, as well as their dependent claims 2-7 and 20, not separately argued by the applicant, is maintained.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two dies emitting light of different wavelengths can be formed on the same device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the reasons, the examiner strongly believes that the rejections should be maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 9,231,034 in view of Chiang US 2016/0198542.
(two blue diodes device. See abstract: Tandem diode configurations is used in which a blue subpixel has two blue diodes connected in series and other subpixels are formed from respective pairs of series-connected diodes.  See also Col. 9, ll. 15-21 and Figs 11-12: Top-emission and bottom-emission pixel configurations use a tandem design in which each subpixel has multiple emissive layers (and associated light-emitting diodes) operating in series), comprising: 
a first light emitting die for emitting light containing short-wave blue light (a first blue diode contains a blue emissive layer 56-1T that emits blue light 64B, Co. 7, ll. 10-12. Note that the blue light has a short wavelength); 
a second light emitting die for emitting light from which short-wave blue light is filtered out (a second blue diode contains blue emissive layer 56-1B, col. 9, ll. 25-27, has blue color filter 66B is used to enhance the blue color purity of emitted blue light 64B. Col. 9, ll. 20-21); 
a control circuit (a control circuitry 16), wherein the control circuit is connected to the first light emitting die and the second light emitting die, and configured to control the first light emitting die or the second light emitting die to be turned on (emitting blue light 64B under control of current passing through the cathode and anode, col. 7, ll. 17-29).
 Chen fails to teach wherein the control circuit is connected to the first light emitting die and the second light emitting die, and configured to control the first light emitting die or the second light emitting die to be turned on.

It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have the control unit taught by Chiang to modify the two blue diodes of Chen to determine when turn on and turn off, so that the radiation of light is free of blue light for eye protection. See Chiang ¶23.

Regarding claim 2, Chen and Chiang teach the dual-die device according to claim 1, wherein the control circuit comprises: a first control circuit connected to the first light emitting die and configured to control the first light emitting die to be turned on or tuned off, and a second control circuit connected to the second light emitting die and configured to control the second light emitting die to be turned on or turned off.
(It generally considered to be absent of showing critical reasons for a patentable element. It would have been matter of obvious design choice to make separable the control unit 130 as a first control circuit and a second control circuit as claimed. Thus, the mere fact that a given structure is integral does not preclude its consisting of various elements. Therefore, Chiang obviously teaches the control unit 130 makes separable as a first control circuit and a second control circuit connected and controls the first color light emitting diode 110 and the second color light emitting 

Regarding claim 5, Chen and Chiang teach the dual-die device according to claim 1, wherein the dual-die device is configured to switch between turning on of the first light emitting die and turning on of the second light emitting die by the control circuit. (As modified Chiang teaches the control unit 130 controls the first color light emitting diode 110 and the second color light emitting diode 120 to determine when turn on and turn off. See Chiang ¶22-¶23, and Fig 1.

Regarding claim 6, Chen and Chiang teach the dual-die device according to claim 1, wherein the first light emitting die is located at one end of the dual-die device, and the second light emitting die is located at the other end of the dual-die device.
(Chen teaches blue subpixel 22′-B of FIG. 11 has an upper diode formed blue emissive layer 56-1T, and has a lower diode formed from blue emissive layer 56-1B. See Chen Col. 9, ll. 22-28).

Regarding claim 7, Chen and Chiang teach the dual-die device according to claim 1, wherein the dual-die device is configured to only turn on one type of light emitting dies in a time period.
(As modified Chiang teaches the control command comprises a time set for setting time of turning on the at least one first color light emitting diode. See Chiang ¶13). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Chiang as applied to claim 1 above, and further in view of Li et al. US 2017/0187005.
Regarding claim 3, Chen and Chiang fail to teach a light emitting die is capable of filtering out blue light having a wavelength in a range from 400 nm to 450 nm.
	Li teaches a blue LED light configured to absorb blue light with wavelengths between 400 and 440nm. See Li abstract, and ¶6. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have absorb blue light with wavelengths between 400 and 440nm taught by Li to modify the dual blue diodes of Chen and Chiang, The motivation for doing so would improve efficiency and reduce production cost, while obtaining eye-protecting effect at the same time. See Li ¶11.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Chiang as applied to claim 1 above, and further in view of Chen et al. US 10,578,271.
Regarding claim 4, Chen and Chiang fail to teach a dual-die device has a length less than 3.8 millimeters.
	Chen US 10,578,271 teaches the size of the plurality of light emitting diodes is 3.5 mm in length. See Chen Col. 6, ll. 20-21.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have the size of the plurality of light emitting diodes is 3.5 mm in length taught .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 9,231,034 and Chiang US 2016/0198542 as applied to claim 1 above, and further in view of Li et al. US 2017/0187005 and Chen et al. US 10,578,271.
Regarding claim 20, Chen teaches the dual-die device according to claim 1, as modified Chiang teaches wherein the control circuit comprises: a first control circuit connected to the first light emitting die and configured to control the first light emitting die to be turned on or turned off: and a second control circuit connected to the second light emitting die and configured to control the second light emitting die to be turned on or turned off.  (Chiang obviously teaches the control unit 130 makes separable as a first control circuit and a second control circuit connected and control the first color light emitting diode 110 and the second color light emitting diode 120, respectively, to determine when turn on and turn off. See Chiang ¶22-¶23, and Fig 1. It generally considered to be absent of showing critical reasons for a patentable element. It would have been matter of obvious design choice to make separable the control unit 130 as a first control circuit and a second control circuit as claimed. Thus, the mere fact that a given structure is integral does not preclude its consisting of various elements.)
wherein the second light emitting die is capable of filtering out blue light having a wavelength in a range from 400 in to 450 um. (As modified Li teaches a blue LED light configured to absorb blue light with wavelengths between 400 and 440nm. See Li 
the dual-die device has a length less than 3.8 millimeters. (As modified Chen US 10,578,271 teaches the size of the plurality of light emitting diodes is 3.5 mm in length. See Chen Col. 6, ll. 20-21. It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have the size of the plurality of light emitting diodes is 3.5 mm in length to modify the dual blue diodes of Chen and Chiang, The motivation for doing so would improve electromagnetic protection. Chen Col. 5, ll. 52-54.)
wherein the dual-die device is configured to switch between turning on of the first light emitting die and turning on of the second light emitting die by the control circuit (As modified Chiang obviously teaches the control unit 130 connected and controls the first color light emitting diode 110 and the second color light emitting diode 120, respectively, to determine when turn on and turn off. See Chiang ¶22-¶23, and Fig 1.)
the first light emitting die is located at one end of the dual-die device, and the second light emitting die is located at the other end of the dual-die device. (Chen teaches blue subpixel 22′-B of FIG. 11 has an upper diode formed blue emissive layer 56-1T, and has a lower diode formed from blue emissive layer 56-1B. See Chen Col. 9, ll. 22-28).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: November 24, 2021